Judgment, Supreme Court, Bronx County (Joseph DiFede, J.H.O.), entered November 26, 1996, which, insofar as appealed from as limited by appellant’s brief, dismissed plaintiff Manuel Ortega’s action seeking imposition of a constructive trust upon certain real property in the Bronx, unanimously affirmed, with costs.
*373Recognizing that the decision of the fact-finding court should not be disturbed upon appeal unless the court’s conclusions could not be reached under any fair interpretation of the evidence, particularly where the findings of fact rest in large measure on the credibility of witnesses (Thoreson v Penthouse Intl., 80 NY2d 490, 495), the evidence supports the court’s factual findings and there is no basis to disturb the judgment. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.